                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

   GILBERT GOLDSTEIN and LOIS
   GOLDSTEIN,

                                                              CIVIL ACTION
            v.
                                                              NO. 18-3163
   AMERICAN STATES INSURANCE
   COMPANY d/b/a/ SAFECO INSURANCE
   COMPANY

             ORDER RE: MOTION TO SEVER AND STAY BAD FAITH CLAIM

         AND NOW, this 28th day of November, 2018, for the reasons stated in the foregoing

memorandum, upon consideration of Defendant’s Motion to Sever and Stay (ECF 3), and

Plaintiffs’ response thereto, it is hereby ORDERED that Defendant’s Motion is DENIED.




                                                               BY THE COURT:

                                                               /s/ Michael M. Baylson
                                                               __________________________
                                                               Michael M. Baylson, U.S.D.J.




O:\CIVIL 18\18-3163 Goldstein v American States Ins\18cv3163 Order 11282018.docx
